Status of Application
1.	Acknowledgment is made of the amendments filed 06/13/2022. Upon entering the amendments, claims 3-4 and 18 are canceled, claims 22-24 are added, and claims 1 and 13 are amended. Claims 1-2, 5-17, and 19-24 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive batch mixtures and methods for fabricating a porous cordierite article, and applicant's arguments show that the batch mixtures and methods of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the subject matter previously indicated to be allowable as dependent claim 4 has been incorporated into the independent claim 1, by the inclusion of the limitations of canceled claims 3-4 therein. As such, it is shown that claim 1 and its dependent claims are now also allowable. The remarks further show that the subject matter deemed to render allowable dependent claim 18 has been placed into independent claim 13, rendering obvious said claim. The remarks also show that new claim 22 comprises each limitation previously presented in instant claim 1, along with the limitations previously indicated to render allowable dependent claim 5. The remarks additionally shows that new claim 23 comprises all of the limitations of previously presented claim 1, along with the limitations previously deemed to render allowable dependent claim 7. Finally, the remarks persuasively show that new claim 24 contains each limitation from previously presented claim 13, along with the limitations previously indicated to render allowable dependent claim 19. Therefore, the previously issued grounds of prior art rejection are withdrawn. 

Allowable Subject Matter
3.	Claims 1-2, 5-17, and 19-24 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed batch mixtures and methods for fabricating a porous cordierite article. Specifically, the prior art fails to teach a batch mixture that can form a cordierite material, comprising a magnesium source, an aluminum source, and a silicon source it amounts such that reactive sintering of the batch forms a cordierite phase, and wherein the batch comprises a pore-former containing a non-oxide silicon material that contains SiC particles with an average specific surface area of 10 m2/g - 15 m2/g. The prior art also does not teach or suggest a batch mixture that can form a cordierite material, comprising a magnesium source, an aluminum source, and a silicon source it amounts such that reactive sintering of the batch forms a cordierite phase, and wherein the batch comprises a pore-former containing a non-oxide silicon material along with an oxide of silicon. The prior art further does not teach or suggest a batch mixture that can form a cordierite material, comprising a magnesium source, an aluminum source, and a silicon source it amounts such that reactive sintering of the batch forms a cordierite phase, wherein the batch comprises at least 50 ppm fluorine, and wherein the batch comprises a pore-former containing a non-oxide silicon material. The prior art additionally does not teach or suggest a method of making a porous cordierite article comprising mixing inorganic sources of silicon, aluminum, and magnesium with a pore-former material that contains a non-oxide silicon material so as to produce a batch mixture, firing said batch mixture so as to produce a porous cordierite article, and wherein the firing oxides the non-oxide silicon material component of the pore-former. Finally, the prior art fails to teach or suggest a method of making a porous cordierite article comprising mixing inorganic sources of silicon, aluminum, and magnesium with a pore-former material that contains a non-oxide silicon material along with an oxide of silicon, so as to produce a batch mixture, and firing said batch mixture so as to produce a porous cordierite article.
The most relevant prior art references found are Paisley (US 4297140) and Yoshida (US 7651755). The difference from instant claims is that while Paisley teaches a mixture that forms a sintered cordierite foamed ceramic mass, the mixture comprising components that are sources of magnesium, aluminum, and silicon, along with SiC pore-former, Paisley does not teach or suggest a pore-former comprising both SiC and an oxide of silicon, or a batch comprising fluorine in an amount of 50 ppm or more, or that comprises SiC having the particle size limitations of instant claim 1. Yoshida teaches a honeycomb porous ceramic comprised of cordierite, wherein the honeycomb ceramic is produced from a batch and wherein the honeycomb body is used as a catalyst carrier; Yoshida, however, also does not teach a batch comprising both SiC and an oxide of silicon, or a batch comprising fluorine in an amount of 50 ppm or more, or that comprises SiC having the particle size limitations of instant claim 1. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW12 August 2022